DETAILED ACTION

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/4/2020 has been entered.
 	Claims 31-32 have been added. Claims 1, 4, 7-8, 14-20, 23-25, and 29-32 are therefore currently pending in this application. Up to this point, the claims have been examined based on applicant’s election of the species SEQ ID NO:4 as the species of CRB2. This election of species requirement is hereby withdrawn. Claims 1, 4, 7-8, 14-20, 23-25, and 29-32 are therefore being examined as written, not limited to the previously elected species.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . An action on the merits follows.
Those sections of Title 35, US code, not included in this action can be found in a previous office action.

	Claim Rejections - 35 USC § 112

The rejection of previously pending claims 16-18 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for lack of enablement is withdrawn in view of applicant’s amendments to the claims which now recite that the gene therapy vector is an rAAV vector capable of transducing photoreceptor and Muller glia cells having a capsid selected from the 

Claim Rejections - 35 USC § 103

The rejection of previously pending claim 1, 4, 7-8, 14-15, 19-20, 23-25, and 30 under 35 U.S.C. 103 as being unpatentable over Mitsuishi et al. (2010) J. Biol. Chem., Vol. 285(20), 14920-14931 in view of Wu et al. (2010) Mol. Ther., Vol. 18(1), 80-86, Ellis et al. (March 6, 2013) Virology Journal, Vol. 10:74, pages 1-10, and Uniprot Accession Number Q51J48, submitted July, 2005, is withdrawn in view of applicant’s amendments to the claims and arguments supported by the Declaration under 37 CFR 1.132 of Jan Wijnholds (the Wijnholds Declaration) received on 12/4/2020, and further in view of new grounds of rejection set forth below.

The rejection of claim 29 under 35 U.S.C. 103 as being unpatentable over Mitsuishi et al. (2010) J. Biol. Chem., Vol. 285(20), 14920-14931 in view of Wu et al. (2010) Mol. Ther., Vol. 18(1), 80-86, Ellis et al. (March 6, 2013) Virology Journal, Vol. 10:74, pages 1-10, and Uniprot Accession Number Q51J48, submitted July, 2005, as applied to claims 1, 4-8, 10, 14-15, 19-25, and 27 above, and further in view of Maguire et al. (2012) Mol. Ther., Vol. 20(5), 960-971, is withdrawn in view of applicant’s amendments to the claims and arguments supported by the Declaration under 37 CFR 1.132 of Jan Wijnholds (the Wijnholds Declaration) received on 12/4/2020, and further in view of new grounds of rejection set forth below.

Amended and new claims 1, 4, 7-8, 14-15, 19-20, 23-25, and 30-32 are newly rejected under 35 U.S.C. 103 as being unpatentable over Mitsuishi et al. (2010) J. Biol. Chem., Vol. 285(20), 14920-14931 in view of Nayerossadat et al. (2012) Adv. Biomed. Res., Vol. 1(2), 1-15, Wu et al. (2010) Mol. Ther., Vol. 18(1), 80-86, Lebherz et al. (2008) J. Gene Med., Vol. 10(4), 375-382: https://doi.org/10.1002 /jgm.1126, pages 1-17, and Uniprot Accession Number Q51J48, submitted July, 2005.
Claims 1, 4, 7-8, 14-15, 19-20, 23-25, and 30-32 are product claims drawn to a gene therapy vector comprising an rAAV vector comprising a CMV or truncated CMV promoter operably linked to a nucleotide sequence encoding CRB2, where the rAAV has a capsid selected from a group which includes AAV5, and where the rAAV vector is capable of transducing both photoreceptor and Muller glia cells.  
Mitsuishi et al. teaches a plasmid vector comprising a full length sequence of human CRB2 under transcriptional control of a CMV promoter and cells transfected with the plasmid vector (Mitsuishi et al., page 14921). While Mitsuishi et al. does not refer to this vector as a “gene therapy vector”, it is noted that the term “gene therapy vector” relates to an intended use of the vector for gene therapy. At the time of filing, many different types of vectors were recognized in the prior art as being useful for “gene therapy”, including plasmid vectors and various viral vectors such as AAV vectors, see Nayerossadat et al. which teaches the use of both non-viral plasmid vectors and viral vectors as gene therapy vectors (Nayerossadat et al., pages 3 and 5-6).  Thus, based on teachings of Nayerossadat et al., plasmid vectors, such as the plasmid vector taught by Mitsuishi et al., were art recognized as a type of “gene therapy” vector. Further in regards to the sequence of the human CRB2 encoded by the vector taught by Mitsuishi et al., while Mitsuishi et al. does not specifically teach the amino acid sequence of human CRB2, or specifically one with at least 80% sequence identity to SEQ ID NO:40, such was well known at the time of filing as evidenced by Uniprot Accession Number Q51J48 which teaches an amino acid sequence for human CRB2 sequence with 100% sequence identity to SEQ ID NO:40. Thus, based on the teachings of Mitsuishi et al. for a vector encoding human CRB2 under transcriptional control of a CMV promoter, and the well known sequence of CRB2 as evidenced by Uniprot Accession Number Q51J48, it would have been prima facie obvious to the skilled artisan to utilize the well known Uniprot sequence as the nucleotide sequence encoding human CRB2 in a plasmid vector useful for gene therapy as taught by Mitsuishi et al. in view of Nayerossadat et al. with a reasonable expectation of success.  
Mitsuishi et al. further differs from the instant invention as claimed by not teaching that the vector is an AAV vector, or more specifically an AAV5 serotype vector. As noted above, Nayerossadat et al. teaches that a number of different vector systems including both plasmid vectors and AAV vector were useful as gene therapy vector to deliver a gene of interest to cells in vivo (Nayerossadat et al., pages 3, and 5-6). Wu et al. supplements Mitsuishi et al. by teaching that AAV vectors are particularly attractive for the development of human therapeutics because they mediate long-term gene expression and produce no known pathology in humans (Wu et al., page 80). Wu et al. also teaches that AAV vectors have been used successfully in gene therapy including gene therapy of Leber congenital amaurosis (Wu et al., page 80). In addition, Wu et al. teaches while AAV vectors have a smaller packaging capacity than other viral vectors the prior art has reported that AAV types 1-5 can package up to 6kb of DNA (Wu et al., page 80). In their experiments, Wu et al. demonstrates successful packaging and expression of a transgene expression cassette of up to 5.2kb of DNA comprising 5’-3’ a CMV promoter, a LacZ gene, and a polyA sequence in an AAV2 or AAV5 vector further comprising at least one AAV ITR  (Wu et al., pages 80-82 and Figure 3). Lebherz et al. further supplements Mitsuishi et al., Nayerossadat et al. and Wu et al. by teaching that subretinal administration of an rAAV5 vector encoding a transgene operatively linked to the CMV promoter results in transduction of both Muller glia cells and photoreceptor cells and expression of the encoded transgene in both cell types (Lebherz et al., pages 2-3, 9-10, Table I). 
Thus, based on advantages of using AAV vectors over other types of vectors to express a transgene in cells as taught by Wu et al., including AAV5 vectors comprising a CMV promoter operably linked to the transgene and a polyA sequence, and the further teachings of Lebherz et al. that AAV5 vectors were well known at the time of filing and useful in gene transfer and expression in multiple cell types in vivo, including both photoreceptor cells and Muller Glia cells in the eye following subretinal injection of rAAV5, it would have been prima facie obvious to the skilled artisan at the time of filing to make an rAAV serotype 5 vector comprising a CMV promoter operatively linked to a human CRB2 sequence as taught by Mitsuishi et al., including a human CRB2 sequence 100% identical to SEQ ID NO:40 as taught by Uniprot Accession Number Q51J48, and a polyA sequence, in order to express human CRB2 in cells with a reasonable expectation of success. 
Applicant’s arguments and the Wijnholds Declaration have been fully considered in so far as they apply to the new grounds of rejection set forth above. The applicant argues Mitsuishi et al. teaches plasmid vectors, not an rAAV vector as claimed, and further argues that plasmid vectors are not “gene therapy” vectors for in vivo use. This argument is not agreed. The rejection set forth above provides clear evidence in the form of the teachings of Nayerossadat et al. that plasmid vectors were well known at the time filing as “gene therapy vectors”. 
The applicant then argues that Wu et al. does not teach or suggest that AAV5 can be used to transduce photoreceptor and Muller glia cells, and that Ellis et al. does not demonstrate the transduction of retinal cells with AAV5. In response, it is first noted that the rejection set forth above does not rely on the teachings of Ellis et al. The rejection does cite Wu et al. for providing motivation to select AAV vectors, such as AAV5 as gene delivery vector over other types of vectors, and further cites Lebherz et al. for demonstrating that rAAV encoding a gene of interest operatively linked to a CMV promoter is capable of transducing both photoreceptor and Muller glia cells and expressing the encoded transgene. Thus, the cited prior art provides direct evidence that AAV5 capsid vectors can in fact transduce photoreceptor and Muller glia cells such that the skilled artisan would have had a more than reasonable expectation that an rAAV5 vector encoding human CRB5 operatively linked to a CMV promoter would be capable of transducing photoreceptor cells and Muller glia cells as claimed.  
Finally, the applicant argues that the Wijnholds Declaration provides data demonstrating the “unexpected” property of rAAV5, rAAV9, and rAAV ShH10Y in transducing both photoreceptor cells and Muller glia cells. However, the Declaratory data and applicant’s arguments of “unexpected results”  are not found persuasive in overcoming the rejection as applied to an rAAV5 vector as the rAAV5 vector was previously known in the prior art as being capable of transducing photoreceptor cells and Muller glia cells-see Lebherz et al. as discussed above.  

Claim 29 is newly rejected under 35 U.S.C. 103 as being unpatentable over Mitsuishi et al. (2010) J. Biol. Chem., Vol. 285(20), 14920-14931 in view of Nayerossadat et al. (2012) Adv. Biomed. Res., Vol. 1(2), 1-15, Wu et al. (2010) Mol. Ther., Vol. 18(1), 80-86, Lebherz et al. (2008) J. Gene Med., Vol. 10(4), 375-382: https://doi.org/10.1002 /jgm.1126, pages 1-17, and Uniprot Accession Number Q51J48, submitted July, 2005, as applied to claims 1, 4, 7-8, 14-15, 19-20, 23-25, and 30-32 above, and further in view of Maguire et al. (2012) Mol. Ther., Vol. 20(5), 960-971.
As discussed above, Mitsuishi et al. in view of Nayerossadat et al., Wu et al., Lebherz et al., and Uniprot Accession Number Q51J48 provide the teachings and motivation to make a gene therapy vector or pharmaceutical composition comprising an rAAV5 vector comprising an expression cassette comprising a CMV promoter operatively linked to a human CRB2 sequence, such as a sequence with 100% sequence identity to SEQ ID NO:40, and a polyA sequence, where the rAAV5 vector is capable of transducing both photoreceptor cells and Muller glia cells, and useful for gene therapy, with a reasonable expectation of success. 
Mitsuishi et al., Nayerossadat et al., Wu et al., and Lebherz et al. differ from the instant invention of claim 29 by not teaching to further include one or more nanoparticles in the product composition. Maguire et al. supplements Mitsuishi et al., Nayerossadat et al., Wu et al., and Lebherz et al., by teaching that AAV encapsulated by microvesicle/exosomes (vexosomes) outperform conventionally purified AAV in transduction efficiency and resistance to anti-AAV antibodies (Maguire et al., page 960). Note that the exosomes are nanometer sized and as such qualify as nanoparticles (Maguire et al., Figure 1). Therefore in view of the improved transduction efficiency and resistance to anti-AAV antibodies exhibited by AAV encapsulated by nanosized microvesicle/exosome particles, i.e. vexosomes, it would have been prima facie obvious to the skilled artisan at the time of filing to prepare an AAV vector according to Mitsuishi et al. in view of Nayerossadat et al., Wu et al., Lebherz et al., and Uniprot Accession Number Q51J48 as a vexosome according to Maguire et al. with a reasonable expectation of success. 

Allowable Subject Matter

Claims 16-18 are considered free of the prior art of record and allowed.

Any inquiry concerning this communication from the examiner should be directed to Anne Marie S. Wehbé, Ph.D., whose telephone number is (571) 272-0737. If the examiner is not available, the examiner’s supervisor, Christopher Babic, can be reached at (571) 272-8507. For all official communications, the technology center fax number is (571) 273-8300. Please note that all official communications and responses sent by fax must be directed to the technology center fax number. For informal, non-official communications only, the examiner’s direct fax number is (571) 273-0737. For any inquiry of a general nature, please call (571) 272-0547.
The applicant can also consult the USPTO’s Patent Application Information Retrieval system (PAIR) on the internet for patent application status and history information, and for electronic images of applications. For questions or problems related to PAIR, please call the USPTO Patent Electronic Business Center (Patent EBC) toll free at 1-866-217-9197. Representatives are available daily from 6am to midnight (EST). When calling please have your application serial number or patent number available. For all other customer support, please call the USPTO call center (UCC) at 1-800-786-9199.


Dr. A.M.S. Wehbé
/ANNE MARIE S WEHBE/Primary Examiner, Art Unit 1633